Citation Nr: 1125315	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a hernia, to include as secondary to service-connected degenerative joint disease of the lumbar spine at L4-5.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to December 1988, and from January 1992 to October 2005.  His discharge for the period from August 8, 2002, to October 31, 2005, was under dishonorable conditions, resulting in a bar of VA benefits for that period.  See 38 C.F.R. § 3.12 (2010).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal. 

A hearing was held on January 28, 2010, by means of video conferencing equipment with the appellant in Louisville, Kentucky, before the undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in April 2010.  That development was completed, and the case has since been returned to the Board for appellant review.

 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a hernia that is causally or etiologically related to his military service or to a service-connected disorder.



CONCLUSION OF LAW

A hernia was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2007 letter-which meets the content of notice requirements described in Pelegrini, and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of available service and VA treatment records and the reports of March 2009 and June 2010 VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's January 2010 Board hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  

The Board acknowledges that the claim was remanded to the RO, via the Appeals Management Center (AMC) in April 2010, in part, to attempt to obtain outstanding service treatment records for the Veteran's period of service from January 1992 to October 2005.  The record reflects that the AMC sent letters to the National Personnel Records Center (NPRC) and Records Management Center (RMC) requesting the outstanding records.  Responses from these facilities indicate that there are no additional service treatment records.  In November 2010, the AMC issued a formal finding as to the unavailability of these records detailing the steps taken to obtain the records.  In addition, the AMC also sent a letter to the Veteran indicating that it had been unable to obtain the requested records and informing the Veteran of his responsibility to submit any records in his possession.

Given that the AMC's numerous attempts to obtain the requested records with no success, and given that AMC staff followed up to ensure that the Veteran knew that it was therefore his obligation to obtain them and submit them to VA, the Board finds that the AMC fulfilled its duty to assist in regard to attempting to obtain these records and substantially complied with the April 2010 Remand instruction.  See 38 C.F.R. § 3.159(c)(2) (VA may end efforts to search for Federal records if further efforts to obtain such records would be futile); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Factual Background

The Veteran's available service treatment records reflect no complaints, finding, or diagnoses related to a hernia during service.  While the Veteran reported numerous problems with his back, and diagnoses of disc herniation and degenerative disc disease were noted, there is no indication of a complaint related to a hernia.

Following service, VA outpatient treatment records from 2008 indicate a diagnosis of umbilical hernia.  In January 2008, the Veteran indicated that he first noted some abdominal discomfort in 2001 and that it was first evident by examination in 2007.  A statement from the Veteran's VA treating physician noted a diagnosis of an umbilical hernia, which required surgery.  These records reflect that the Veteran underwent umbilical hernia repair in February 2008.

On VA examination in March 2009, the Veteran reported that he experienced symptoms of abdominal weakness for many years, but it was not until approximately two years ago that he felt his intestines popping out.  The examiner noted that the Veteran underwent a hernia repair one year prior to examination, but the Veteran was afraid that the hernia would return.  On physical examination, the examiner observed a three centimeter by three millimeter horizontal scar below the umbilicus that was crescent-shaped.  There was no evidence of adhesions to the underlying muscle or evidence of a current hernia.  With valsalva, there was no hernia evident.  The abdomen was obese and soft with no tenderness, rebound, or evidence of masses.  The Veteran was diagnosed with a repaired periumbilical hernia.  

After a thorough examination and review of the Veteran's medical records, the examiner opined that the Veteran's repaired hernia was not caused by or a result of physical stress during his active duty service (under honorable conditions), to include abnormal posture and stress on the abdomen secondary to his service-connected lumbar spine disability.  The examiner pointed out that, when reviewing the available service records, he found no evidence through any of the physical examinations that the Veteran ever complained of or was found to have an asymptomatic hernia.  He also noted that there was no evidence of a hernia diagnosis until 2008.  The examiner indicated that the service-connected lumbar disc disease would not be a significant causation for an abdominal or umbilical hernia.  Rather, he found that the Veteran's obesity was by far the most likely causative agent.  He indicated that all hernias are caused by a combination of pressure and an opening or weakness of muscle or fascia.  Poor nutrition, smoking, and overexertion all can weaken muscles and make hernias more likely.  Therefore, the examiner concluded that there was no support for lumbar spine disease as a causative factor for hernia.

During the Veteran's January 2010 hearing before the Board, he expressed his belief that his hernia was a result of his service-connected lumbar spine disability.  He indicated that he believed that the extra use of his abdominal muscles due to his back problems caused the beginning of a hernia.  He argued that the continuous strain was the reason for his hernia.  The Veteran also indicated that he first noted hernia symptoms in 2006, but had feelings associated with the hernia since the early 2000s.  In addition, the Veteran's representative indicated that she consulted with a medical professional, who told her that weight may be a risk factor, but is not a cause of hernia.  

On VA examination in June 2010, the Veteran indicated that he was never treated for an umbilical hernia during service, and the onset of this disability was approximately in 2005.  At that time, the Veteran first started feeling symptoms of discomfort in the umbilicus and then some point later first noted a visible mass.  He underwent surgical repair in 2008.  On physical examination, there was evidence of abdominal tenderness and a well-healed surgical scar.  A diagnosis of umbilical hernia, status post surgical repair, was rendered.  There was no evidence of a current umbilical hernia.  

The examiner determined that it was less likely than not that the Veteran's umbilical hernia was causally related to service, as there was no documentation in service medical records that confirm the presence of a hernia.  In addition, the examiner stated that the Veteran's umbilical hernia was not caused by or aggravated by the service-connected lumbar spine disability.  The examiner noted that lumbar spine degenerative disease is not a risk factor for cause or aggravation of umbilical hernia.  The examiner also noted that he reviewed medical literature on the topic of umbilical hernias in formulating his opinions and pointed out that umbilical hernias in the adult are acquired rather than congenital.  He noted that they are associated with increased intra-abdominal pressure due to obesity, abdominal distention, and ascites.

III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

In addition to the legal authority noted above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a hernia.  Initially, the Board notes that there are no clinical findings or diagnoses of a hernia for many years following the Veteran's (honorable) discharge from service in 2002.  The above-described evidence does not reflect a diagnosis of an umbilical hernia until 2008.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, there is no medical opinion evidence of record that links the Veteran's current umbilical hernia, status post repair, to his military service or to a service-connected disability.  The only opinions of record-that of the March 2009 and June 2010 VA examiners- are not supportive of the claim.  Instead, the examiners found that it is less likely than not that the Veteran's umbilical hernia is related to his service or to his service-connected degenerative joint disease of the lumbar spine at L4-5.  Significantly, neither the Veteran nor his representative has presented, or identified any contrary medical opinion, i.e., a medical opinion that, in fact, establishes a nexus between current umbilical hernia, status post repair, and the Veteran's service or a service-connected disability.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has essentially asserted continuity of symptoms since service, in that he has expressed that he experienced hernia-like symptoms since the early 2000s, during service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Significantly, there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnosis of umbilical hernia and repair in 2008.  While treatment records reflect that the Veteran reported hernia-like symptoms prior to diagnosis, there is no evidence that the Veteran ever sought treatment or for these symptoms either in service or for many years following service.  Moreover, the Veteran has indicated that he did not see a visible mass until many years following discharge from service.  The Board also points out that, in rendering the probative opinion on the question of medical nexus, the March 2009 and June 2010 VA examiners clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of hernia symptoms since service-and still rendered medical opinions that are adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed by competent, probative evidence, to include the only medical opinions on the question of whether there exists a medical nexus between the Veteran's current umbilical hernia, status post repair, and his military service or a service-connected disability.

Finally, to the extent the Veteran and/or his representative have stated that there is a nexus between a current hernia, status post repair, and his military service or a service-connected disability, the Board finds that such statements are not probative.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of hernia symptoms since service.  Moreover, questions of medical diagnosis and etiology of a medical disability are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a hernia, to include as secondary to service-connected degenerative joint disease of the lumbar spine at L4-5 must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hernia, to include as secondary to service-connected degenerative joint disease of the lumbar spine at L4-5, is denied.





____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


